DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Specifically, the abstract begins “Disclosed is”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7-10, 12, 13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 11-15 and 17 of U.S. Patent No. US 10,927,439 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other, because they contain the following overlapping subject matter.

Instant claim 1 and claim 1 of ‘439, both recite an austenitic stainless steel alloy comprising in weight percent (all weight percentages are “about”), as shown in Table 1 below, wherein the elements of tungsten and molybdenum are excluded beyond impurity levels. Regarding nickel, the upper limit of ‘439 of “about” 13, is calculated based on specification Col. 4 Lns. 21-25, “about” can include a variance of +/- 10%, to an upper limit of 14.3%, which overlaps that of instant claim 1.  The compositional proportions disclosed by ‘439 overlap applicants claimed proportions, and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘439, including those proportions, which satisfy the presently claimed compositional requirements.  

Table 1

Instant Claims 1, 8, 9 & 16
‘439 Claims 1, 9, 11 and 15
Cr
24.0-26.0
~24-26
Ni
14.0-19.0
~11-13
Mn
4.5-5.5
~4.5-5.5
Nb
1.3-1.4
~1.2-1.6
Si
1.0-2.0
~1.3-1.7
C
0.42-0.48
~0.40-0.50
N
0.2-0.3
~0.2-0.4
Fe*
Balance
balance

* and unavoidable impurities
	Instant claim 2 and claims 1 and 2 of ‘439 all teach overlapping elemental compositions: claim 1 of ‘439 shown above in Table 1, and claim 2 of ‘439 teaches about 24.5 to about 25.5 weight percent chromium.  The compositional proportions disclosed by ‘439 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘439, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claim 4 and claims 1 and 4 of ‘439 all teach overlapping elemental compositions: claim 1 of ‘439 shown above in Table 1, and claim 4 of ‘439 teaches about 4.8 to about 5.2 weight percent manganese.  The compositional proportions disclosed by ‘439 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘439, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claim 5 and claims 1 and 5 of ‘439 all teach overlapping elemental compositions: claim 1 of ‘439 shown above in Table 1, and claim 5 of ‘439 teaches about 1.4 to about 1.6 weight percent silicon.  The compositional proportions disclosed by ‘439 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘439, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claim 7 and claims 1 and 8 of ‘439 all teach overlapping elemental compositions: claim 1 of ‘439 shown above in Table 1, and claim 8 of ‘439 teaches about 0.25 to about 0.35 weight percent nitrogen.  The compositional proportions disclosed by ‘439 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘439, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claim 8 and claim 9 of ‘439, both recite the austenitic stainless steel alloy consists in weight percent, as shown in Table 1 above. The compositional proportions disclosed by ‘439 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘439, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claim 9 and claim 11 of ‘439, both recite a turbocharger turbine component comprising the austenitic stainless steel alloy comprising in weight %, as shown in Table 1 above, wherein the elements of tungsten and molybdenum are excluded beyond impurity levels. Regarding nickel, the upper limit of ‘439 of “about” 13 is calculated based on specification Col. 4 Lns. 21-25, “about” can include a variance of +/- 10%, to an upper limit of 14.3%, which overlaps that of instant claim 9.  The compositional proportions disclosed by ‘439 overlap applicants claimed proportions, and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘439, including those proportions, which satisfy the presently claimed compositional requirements.  

Instant claim 10 and claims 11 and 12 of ‘439 all teach overlapping elemental compositions: claim 11 of ‘439 shown above in Table 1, and claim 12 of ‘439 teaches about 24.5 to about 25.5 weight percent chromium.  The compositional proportions disclosed by ‘439 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘439, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claim 12 and claims 11 and 14 of ‘439 all teach overlapping elemental compositions: claim 11 of ‘439 shown above in Table 1, and claim 14 of ‘439 teaches about 4.8 to about 5.2 weight percent manganese.  The compositional proportions disclosed by ‘439 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘439, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claims 13 and 15 and claim 11 of ‘439 all teach overlapping elemental compositions: claim 11 of ‘439 shown above in Table 1.  The compositional proportions disclosed by ‘439 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘439, including those proportions, which satisfy the presently claimed compositional requirements.

Instant claim 16 and claim 15 of ‘439, both recite the austenitic stainless steel alloy consists in weight percent (all weight percentages are “about”), as shown in Table 1 above. The compositional proportions disclosed by ‘439 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘439, including those proportions, which satisfy the presently claimed compositional requirements.

	Instant claim 17 and claim ’17 of ‘439, both recite the turbocharger component of their independent claim, where the component comprises a turbine housing (which is a/part of a turbocharger component, i.e. a turbocharger turbine housing).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,927,439 B2 in view of Maziasz et al. (US 2002/0110476A1), hereinafter Maziasz.

Instant claim 18 and claim 11 of ‘439 both teach a turbocharger turbine component. ‘439 does not specifically teach a vehicle comprising the turbocharger turbine component.  
Maziasz is in a similar field of endeavor, austenitic stainless steel alloys for use in turbine applications ([0034]-[0035]), with a composition overlapping instant claim 9 and claim 11 of ‘439 (Table 1 CN-12 permissible values).  Maziasz teaches use of austenitic stainless steel in automotive applications (vehicle) for mounting turbo chargers ([0005]; i.e. in a vehicle).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify ‘439 to incorporate austenitic stainless steel in automotive applications for mounting turbocharger.  The motivation for doing so would have been that to provide improved creep resistance and thereby optimize mounting turbo chargers on diesel exhaust manifolds ([0005]; [0013]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 5, 7-10, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2019/0368017 A1), hereinafter Wilson, originally of record in the Non Final Rejection of August 30, 2022.

Regarding claims 1, 8, 9 and 16, Wilson teaches a turbocharger turbine component includes an austenitic stainless steel that consists of the composition in weight percentage as shown below in Table 2, all weight percentages are “about” ([0009]), and specifically that molybdenum and tungsten are excluded in greater than impurity amounts ([0036]).  
Table 2

Instant Claims 1, 8, 9 & 16
Wilson [0009]
Cr
24.0-26.0
~24-26
Ni
14.0-19.0
~11-13
Mn
4.5-5.5
~4.5-5.5
Nb
1.3-1.4
~1.2-1.6
Si
1.0-2.0
~1.3-1.7
C
0.42-0.48
~0.40-0.50
N
0.2-0.3
~0.2-0.4
Fe*
Balance
balance

* and unavoidable impurities
Regarding nickel, the upper limit of ‘439 of “about” 13 is calculated based on specification [0017], “about” can include a variance of +/- 10%, to an upper limit of 14.3%, which overlaps that of instant claim 1.  The compositional proportions disclosed by ‘439 overlap applicants claimed proportions, and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘439, including those proportions, which satisfy the presently claimed compositional requirements.  

Regarding claims 2, 4, 5, 7, 10 and 12-15, Wilson teaches each limitation of claims 1 and 9, as discussed above.  Wilson further teaches compositional overlap of Cr, Mn, Si, C and N as shown above in Table 2 with presently recited claims 2, 4-7, 10 and 12-15.  The compositional proportions disclosed by ‘439 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘439, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 17, Wilson teaches each limitation of claim 9, as discussed above.  Wilson further teaches a turbocharger turbine housing of the austenitic stainless steel alloy ([0009]).

Regarding claim 18, Wilson teaches each limitation of claim 9, as discussed above.  Wilson further teaches embodiments include turbocharger turbine housings, and typical embodiments reside in a vehicle ([0020]; [0009]).

Claim(s) 1, 2, 4, 5, 7-10, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maziasz et al. (US 2002/0110476A1), hereinafter Maziasz, originally of record in the Non Final Rejection of August 30, 2022.

Regarding claim 1, Maziasz teaches permissible compositional elements of CN-12 stainless steel ([0012]; steel is an alloy), which is austenitic ([0004] for evidence of CN -12 being austenitic; [0012]), with a composition in weight percent as shown below in Table 3 ([0012]).  Table 1 of Maziasz specifically notes the lower limit of molybdenum and tungsten are 0 for CN-12 permissible (Table 1); i.e. they may be excluded from the alloy beyond impurity levels. In fact, all remaining elements have lower limits of 0 (Table 1).   The compositional proportions disclosed by Maziasz overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Maziasz, including those proportions, which satisfy the presently claimed compositional requirements.
Table 3

Instant Claims 1, 8, 9 & 16
Masiasz Table 1 CN-12 permissible
Cr
24.0-26.0
18.0-25.0
Ni
14.0-19.0
12.0-20.0
Mn
4.5-5.5
0.5-10.0
Nb
1.3-1.4
1.0-2.5
Si
1.0-2.0
0.2-3.0
C
0.42-0.48
0.2-0.5
N
0.2-0.3
0.1-0.5
Fe*
Balance
Balance (by definition of steel; [0012])

* and unavoidable impurities

Regarding claim 2, Maziasz teaches each limitation of claim 1, as discussed above, including permissible compositional elements of CN-12 of chromium being 18.0-25.0 weight % (Table 1; [0012]). The compositional proportions disclosed by Maziasz overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Maziasz, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 4, Maziasz teaches each limitation of claim 1, as discussed above, including permissible compositional elements of CN-12 of manganese of 0.5-10 weight% (Table 1; [0012]). The compositional proportions disclosed by Maziasz overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Maziasz, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 5, Maziasz teaches each limitation of claim 1, as discussed above, including permissible compositional elements of CN-12 of silicon being 0.2-3.0 weight % (Table 1; [0012]). The compositional proportions disclosed by Maziasz overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Maziasz, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 7, Maziasz teaches each limitation of claim 1, as discussed above, including permissible compositional elements of CN-12 of nitrogen being 0.1-0.5 weight % (Table 1; [0012]). The compositional proportions disclosed by Maziasz overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Maziasz, including those proportions, which satisfy the presently claimed compositional requirements.
Regarding claim 8, Maziasz teaches each limitation of claim 1, as discussed above, including the permissible composition of CN-12 as shown in Table 1, which includes required amounts of Cr, Ni, C, Si, Mn, Nb and N, and all remaining elements have lower limits of 0 (Table 1; [0012]) (i.e. a closed composition to Cr, Ni, C, Si, Mn, Nb, N, Fe and unavoidable impurities).  The compositional proportions disclosed by Maziasz overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Maziasz, including the claimed closed composition.  

Regarding claims 9, 17 and 18, Maziasz teaches permissible compositional elements of CN-12 stainless steel ([0012]; steel is an alloy), which is austenitic ([0004] for evidence of CN -12 being austenitic; [0012]), with a composition in weight percent as shown above in above in Table 3.  Table 1 of Maziasz specifically notes the lower limit of molybdenum and tungsten are 0 for CN-12 permissible (Table 1); i.e. they may be excluded from the alloy beyond impurity levels. In fact, all remaining elements have lower limits of 0 (Table 1).   The compositional proportions disclosed by Maziasz overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Maziasz, including those proportions, which satisfy the presently claimed compositional requirements. 		
Maziasz further teaches the use of the stainless steel alloy for use in gas-turbine engine components, or where sufficient tensile and creep strength, or adequate cyclic oxidation resistance or long-term resistance tor cracking and that are durable at high temperatures are required ([0034]).  Maziasz does not specifically teach the application of the alloy with these properties in a turbocharger, turbocharger turbine housing or a vehicle comprising the turbocharger turbine component
Maziasz does teach the use of high strength (sufficient tensile and creep strength), oxidation resistant and crack resistant alloys for use in turbocharger housings (includes turbine housing, a turbine component) ([0003]), and the need for creep resistance in mounting turbochargers on to diesel exhaust manifolds in diesel automobiles ([0005]), which are all characteristics Maziasz teaches the alloy has ([0034]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Maziasz to incorporate the use of the alloy in turbocharger housings mounted on diesel exhaust manifolds in diesel automobiles (in the background of Maziasz, [0003]-[0005]), which Maziasz teaches have needs of specific properties that the alloy meets ([0034]).  The motivation for doing so would have been to meet the need for improved high strength, oxidation resistant and crack resistant alloys in engines to increase fuel efficiency ([0034]-[0035]).  

Regarding claim 10, Maziasz teaches each limitation of claim 9, as discussed above, including permissible compositional elements of CN-12 of chromium being 18.0-25.0 weight % (Table 1; [0012]). The compositional proportions disclosed by Maziasz overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Maziasz, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 12, Maziasz teaches each limitation of claim 9, as discussed above, including permissible compositional elements of CN-12 of manganese of 0.5-10 weight% (Table 1; [0012]). The compositional proportions disclosed by Maziasz overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Maziasz, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 13, Maziasz teaches each limitation of claim 9, as discussed above, including permissible compositional elements of CN-12 of silicon being 0.2-3.0 weight % (Table 1; [0012]). The compositional proportions disclosed by Maziasz overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Maziasz, including those proportions, which satisfy the presently claimed compositional requirements.
 
Regarding claim 15, Maziasz teaches each limitation of claim 9, as discussed above, including permissible compositional elements of CN-12 of nitrogen being 0.1-0.5 weight % (Table 1; [0012]). The compositional proportions disclosed by Maziasz overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Maziasz, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 16, Maziasz teaches each limitation of claim 9, as discussed above, including the permissible composition of CN-12 as shown in Table 1, which includes required amounts of Cr, Ni, C, Si, Mn, Nb and N, and all remaining elements have lower limits of 0 (Table 1; [0012]) (i.e. a closed composition to Cr, Ni, C, Si, Mn, Nb, N, Fe and unavoidable impurities). The compositional proportions disclosed by Maziasz overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Maziasz, including the claimed closed composition.  

Response to Arguments
Applicant’s claim amendments filed November 10, 2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections of August 30, 2022 has been withdrawn. 

Applicants note to the double patenting rejection is noted; however, as prior art rejections remain, no terminal disclaimer has been solicited by the examiner.

Applicant's arguments filed November 10, 2022, have been fully considered but they are not persuasive. Applicant asserts that Wilson does not teach an overlapping range of nickel with that claimed by applicant, which is not true, which is therefore not persuasive. Wilson teaches a value of “about” 13.0 as the upper limit ([0009]), and [0017], teaches “about” can include a variance of +/- 10%, which calculates “about” 13.0 to 14.3 as an upper limit, which overlaps the lower limit of 14.0 claimed by applicant.  

Applicant’s arguments to Masiasz rely on the Nb/C ratio of about 3.5 to about 5.0, while applicants values only extend to 3.33.  3.33 is close to 3.5, and further Masiasz teaches “about” 3.5, not exactly 3.5  Applicant’s own specification [0012] details “about” can include a variance of +/- 10%, which would result in an overlap between applicant and Masiasz.    Furthermore, the Nb/C range taught by Maziasz is an embodiment, and is not required for all embodiments.  Mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives (MPEP 2143.01 I).  Therefore applicant’s arguments to Masiasz are also not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.C./Examiner, Art Unit 1784 


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784